1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     KORY RAZAGHI,                                     )
4
                                                       )
5
                          Plaintiff,                   )        Case No.: 2:18-cv-01622-GMN-CWH
            vs.                                        )
6                                                      )                   ORDER
     RAZAGHI DEVELOPMENT COMPANY,                      )
7    LLC, et al.,                                      )
                                                       )
8
                          Defendants.                  )
9                                                      )

10          Pending before the Court is Plaintiff Kory Razaghi’s (“Plaintiff’s”) Motion for Leave to
11   File Third Amended Complaint, which Plaintiff filed as unopposed. (Mot. for Leave, ECF No.
12   117). On August 2, 2019, the Court issued a Minute Order requiring Defendants Ahmad
13   Razaghi, Razaghi Development Company LLC, Razaghi Healthcare LLC, and Razaghi
14   Healthcare LLC (Arizona) (collectively “Defendants”) to file either a notice of non-opposition
15   or a status report indicating their intent to oppose the Motion. (Minute Order, ECF No. 118).
16          On August 5, 2019, Defendants filed a Notice of Non-Opposition indicating that they do
17   not oppose Plaintiff’s Motion. (Notice of Non-Opposition, ECF No. 119). Due to litigation
18   commitments, however, Defendants’ counsel requests until September 20, 2019, to file an
19   Answer or Motion to Dismiss to the Third Amended Complaint. (Id.). Defendants’ counsel
20   represents that Plaintiff does not oppose this extension. (Id.).
21          In light of the foregoing, and for good cause appearing,
22          IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Third Amended
23   Complaint, (ECF No. 117), is GRANTED. Plaintiff shall file the Third Amended Complaint
24   separately on the docket by August 16, 2019.
25          IT IS FURTHER ORDERED that Defendants shall have until September 20, 2019, to
     file an Answer or Motion to Dismiss to the Third Amended Complaint.
                                                  Page 1 of 2
1             IT IS FURTHER ORDERED that the Motions to Dismiss, (ECF Nos. 51, 72), are
2    DENIED as moot. See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.
3    2015).
4

5                          7 day of August, 2019.
              DATED this _____
6

7                                            ___________________________________
8                                              Gloria M. Navarro, Chief Judge
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             Page 2 of 2
